Slip Op. 15-9
                   UNITED STATES COURT OF INTERNATIONAL TRADE

MUELLER COMERCIAL DE MEXICO, S.
DE R.L. DE C.V.,

                                                      Before: Leo M. Gordon, Judge
                            Plaintiffs,
              v.                                      Court No. 11-00319

UNITED STATES,
                            Defendant.


                                          JUDGMENT

      Upon consideration of the stipulation to settle this action entered into by Plaintiffs
and Defendant, ECF No. 90, that no party has filed an objection, and all other papers
and proceedings had in this action; and upon due deliberation, it is hereby

       ORDERED that judgment is entered in accordance with the stipulation of
settlement by the parties; it is further

       ORDERED that, within 30 days of entry of this judgment, the United States
Department of Commerce (“Commerce”) shall issue for publication in the Federal
Register amended final results of the administrative review at issue in this action,
originally published as Certain Circular Welded Non-Alloy Steel Pipe From Mexico, 76
Fed. Reg. 36,086 (Dep’t of Commerce June 21, 2011) (final admin. review), setting the
weighted-average dumping margin for Mueller Comercial de Mexico, S. de R.L. de C.V.
at 13.70 percent for the period of review; it is further

       ORDERED that, within 15 days after the Federal Register publication of the
amended final results, Commerce shall issue instructions to United States Customs and
Border Protection to liquidate the subject entries in accordance with the amended final
results at the importer-specific assessment rate contained in the stipulation of settlement
and this judgment; it is further

       ORDERED that the subject entries enjoined in this action, see Mueller Comercial
de Mexico S. de R.L. de C.V. v. United States, Court No. 11-00319 (CIT Aug. 24, 2011),
ECF No. 8 (prelim. inj. order), must be liquidated in accordance with the final court
decision, including all appeals, as provided for in Section 516A(e) of the Tariff Act of
1930, as amended, 19 U.S.C. § 1516a(e) (2012); and it is further
Court No. 11-00319                                                      Page 2



      ORDERED that each party shall bear their own attorney fees, costs, and
expenses.

                                                    /s/ Leo M. Gordon
                                                  Judge Leo M. Gordon

Dated: January 28, 2015
       New York, New York